Citation Nr: 0032053	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  95-35 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an increased rating for tinnitus on an 
extraschedular basis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
November 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In that determination, the RO granted a 10 
percent disability evaluation for right ear hearing loss and 
tinnitus.  In a May 1999 rating action, the RO, among other 
things, granted service connection for left ear hearing loss, 
assigned a 10 percent rating for bilateral defective hearing, 
and assigned a separate 10 percent disability evaluation for 
tinnitus.  

In January 2000, the Board remanded the claim for an 
increased rating for tinnitus to the RO for consideration of 
the claim on an extraschedular basis in that 10 percent is 
the maximum evaluation that may be assigned under the regular 
schedular criteria.  In a Supplemental Statement of the Case 
dated in May 2000, the RO denied the claim an extraschedular 
basis.  The case was then forwarded to the Board for further 
appellate consideration.  


FINDING OF FACT

The veteran's service-connected tinnitus does not result in 
marked interference with employment, does not necessitate 
frequent periods of inpatient hospital care, and does not 
otherwise cause an exceptional or unusual disability picture.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for tinnitus on an extraschedular basis have not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.87, Diagnostic Code 6260 (2000).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  

The record shows that the veteran was born in February 1943.  
He has 11 years of education.  His post service occupational 
experience includes working as a machine operator, forklift 
operator, and a janitor.  

The veteran underwent VA examinations in March 1994 and April 
1999.  At those examinations, the veteran complained of 
bilateral tonal tinnitus.  The veteran reported that the 
disorder is manifested by a loud ringing sound primarily in 
the right ear, but some in the left, and that the noise 
varies in degree of intensity.  The veteran added that 
tinnitus makes it difficult for him to concentrate and to 
understand speech.  The April 1999 report provides that the 
veteran has been employed as a housekeeper at a VA facility 
since 1991.  The diagnoses included tinnitus.  

II.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2000).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of the veteran's service 
connected tinnitus and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.   

On May 11, 1999, VA announced amendments to VA's Schedule for 
Rating Disabilities as it pertained to the criteria for 
evaluating diseases of the ear and other sense organs, to 
include tinnitus.  See 64 Fed. Reg. 25202-25210 (1999) (to be 
codified at 38 C.F.R. §§ 4.85-4.87).  The amended criteria 
became effective on June 10, 1999.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The RO 
considered the veteran's claim under both the former and the 
revised applicable schedular criteria in a Statement of the 
Case dated in September 1997 and a Supplemental Statement to 
the Case dated in May 2000.  

The veteran's tinnitus has been rated under 38 C.F.R. § 4.87, 
Diagnostic Code 6260 of the Rating Schedule.  Under the 
former criteria, that code provided that persistent tinnitus, 
which was a symptom of a head injury, a concussion or 
acoustic trauma, warranted a 10 percent evaluation.  The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion or of acoustic 
trauma, and that it be persistent.  Instead, under the 
revised criteria, if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.  The Board notes 
that 10 percent is the maximum evaluation under both the old 
and revised schedular rating.  

In this matter, the veteran contends that he is entitled to 
an increased rating for tinnitus.  The medical evidence shows 
that the tinnitus is manifested by a constant bilateral 
ringing.  

Under 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation 
may be assigned in exceptional cases where the schedular 
evaluations are found to be inadequate.  The Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service is authorized to approve on the basis of the certain 
criteria an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

In this matter, the evidence reflects that the veteran has 11 
years of education.  The veteran was born in 1943.  The 
record does not show that the veteran has had marked 
interference with employment due to the service-connected 
tinnitus.  The veteran is currently employed as housekeeper, 
a position that he has held since 1991.  In addition, the 
veteran has not asserted or offered any objective evidence 
that his tinnitus has interfered with his employment status 
to a degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Moreover, the record does not 
reflect frequent periods of hospitalization for treatment of 
tinnitus.  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met, and; therefore, finds that a 
higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).


ORDER

An increased rating for tinnitus on an extraschedular basis 
is denied.  


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


